30 Ill. App. 2d 316 (1961)
174 N.E.2d 696
Earl F. Shults, Sr., for the Benefit of Sylvia Jean Shults and Earl Franklin Shults, Minors, and Ellen Shults, Appellants,
v.
Harry Kontos, d/b/a Marine Grill, Joseph Youngren, d/b/a Homestead Tavern, and Cecil Hargrave, d/b/a Clyde's Ship, Appellees.
Gen. No. 11,440.
Illinois Appellate Court  Second District, Second Division.
May 16, 1961.
Hugh M. Matchett, for appellant.
Moran, Klockau, McCarthy, Schubert & Henss, and O'Brien, Burnell, Puckett & Barnett, for appellee.
(Abstract of Decision.)
Opinion by JUDGE SPIVEY.
Affirmed.
Not to be published in full.